Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 20-21 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Kuhlman et al. (US 20150079377) in view of Kaku et al. (US 5162492).
As to claims 1-17 and 20-21, Kuhlman (abs., claims, examples,16-19, 36, 40-45, 54, 73, 86, 95, 129, Table 1-2) discloses a process of producing polyetherimide composition (PEI, a variation of polyimide) for mold, wherein the composition comprises 0.5-10 wt% (overlapping with the range of instant claim 14) of another PEI additive that can be inherently dissolved in solvent of o-dichlorbenzene.  The produced PEI has a Tg greater than 230 °C, total cyclic content is 1.8% (Ex.1), and Mw of 5k-M (overlapping with the claimed range).   The imidization is carried out least 110 °C by reacting a combination of 3-chlorphthalic anhydride (98 mol%, 95) and 4-chlorphthalic anhydride with  a combination of m-phenylene diamine and p-phenylene diamine.   One of ordinary skill in the art would obviously add the PEI additive to the imidization reaction to facilitate the production.  The resultant bis(halophthalimide)s 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

are reacted with Na2BPA to produce PEI, wherein the reaction solid content does not exceed about 25 wt% (overlapping with the range of instant claim 13).  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Kuhlman is/are silent on the claimed ratio of meta and para diamines.
In the same area of endeavor of producing polyimide mold, Kaku (abs., claims, examples, 1:15-35, 3:1-20, Table 1-14) discloses a polyimide backbone comprising at least 60 mol% (exemplary 75 or 90 mol%) m-phenylene diamine combined with p- phenylene diamine exhibits excellent hydrolytic and oxidative stability.
Therefore, as to claims 1-17 and 20-21, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Kuhlman and added m-phenylene diamine combined with p-phenylene diamine at the ratio taught Kaku, because the resultant process would yield a PEI with improved hydrolytic and oxidative stability.
Both references do not teach the claimed viscosity of instant claim 17.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the Kuhlman and Kaku teach a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.   Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. viscosity, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766